


110 HRES 1038 EH: Recognizing the fifth anniversary of the

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1038
		In the House of Representatives, U.
		  S.,
		
			April 10, 2008
		
		RESOLUTION
		Recognizing the fifth anniversary of the
		  Department of Homeland Security and honoring the Department’s employees for
		  their extraordinary efforts and contributions to protect and secure our
		  Nation.
	
	
		Whereas, in the wake of the attacks of September 11, 2001,
			 the Department of Homeland Security was created in an effort to consolidate our
			 Nation’s efforts to prevent, prepare for, respond to, and mitigate against
			 threats to the homeland, including acts of terrorism, natural disasters, or
			 other emergencies;
		Whereas the Department of Homeland Security marked its
			 fifth year of full-scale operations on March 1, 2008;
		Whereas the Department has strived to integrate 22
			 disparate agencies and offices, while at the same time has been successful in
			 helping prevent another terrorist attack over this period;
		Whereas the United States must continue to remain vigilant
			 against all such threats;
		Whereas the employees of the Department of Homeland
			 Security have spent the past 5 years enhancing our Nation’s domestic
			 preparedness and collective response to terrorism and standing ready to assist
			 State, local, and tribal governments as they prepare for and prevent acts of
			 terrorism and respond to natural disasters and other emergencies;
		Whereas the Department’s employees work diligently to
			 deter, detect, and prevent acts of terrorism and stand willing, ready, and able
			 to respond in the event of a terrorist incident or other major
			 emergency;
		Whereas the Department’s employees have cooperated closely
			 with the private sector to enhance emergency preparedness across the
			 Nation;
		Whereas the American people rely on the Department’s
			 employees to protect our Nation's borders, airports, seaports, rail lines, and
			 other transit systems;
		Whereas the continuing efforts of the Department’s
			 employees will be crucial to the security of our Nation in the years to
			 come;
		Whereas the Department’s employees have sacrificed, and
			 will continue to sacrifice, time with their families and working long hours to
			 fulfill the Department's vital mission;
		Whereas because the Nation depends on the Department’s
			 employees to keep the American people safe from harm, they deserve the best in
			 training, testing, and equipment;
		Whereas the Department’s employees often do not receive
			 the recognition they deserve; and
		Whereas the Nation is indebted to the Department’s
			 employees for their sacrifices, efforts, and contributions: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the
			 fifth anniversary of the Department of Homeland Security; and
			(2)honors the
			 Department’s dedicated public servants for their extraordinary service to this
			 Nation in helping preserve the safety and security of the American
			 people.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
